Citation Nr: 0919602	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  03-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, status post-coronary 
artery bypass graft, as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to November 
1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified at a Video Teleconference Hearing in 
May 2004 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a September 2004 decision, the Board determined that the 
Veteran had submitted new and material evidence to reopen his 
previously denied claims and remanded the case to the RO for 
additional development.  In an April 2006 decision, the Board 
denied the Veteran's claims.  The Veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court"), which, by order dated August 
2007, vacated the Board decision and remanded the appeal.

The case was most recently before the Board in January 2008, 
at which time the Board denied the claims.  The Veteran 
appealed the Board's January 2008 decision to the Court.  The 
parties entered into a Joint Motion for Remand.  In an Order 
of January 2009, the Court vacated the Board's decision and 
remanded the matter, pursuant to the Joint Motion for Remand. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand, the parties noted that the 
Board should attempt to obtain records of the Veteran's 
hospitalization at the Corona Naval Hospital during October 
and November of 1954; therefore, remand is required.  
However, the Board notes in this regard that on October 15, 
1957 the Corona Naval Hospital was permanently closed.  The 
Joint Motion additionally noted that the claim for 
entitlement to service connection for a heart disorder, to 
include coronary artery disease, status post-coronary artery 
bypass graft, as secondary to hypertension should also be 
remanded as inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request records of the Veteran's 
hospitalization at Corona Naval Hospital 
during October and November of 1954, to 
include any available inpatient treatment 
records, through official sources. 

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



